SULLIVAN, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Original action in the Common Pleas brought by John D. Gilchrist et al to restrain the Taylor-Duffey-Waid Co., which operated also as the East Shore Estates Improvement Co., from violating certain restrictions contained in the deed of conveyance of lot No. 22, bordering on Lake Erie in the vicinity of li02nd street in the City of Cleveland. The defendant company owned 204 lots in an allotment which lay south of an allotment bordering on the lake. Defendant company through the intervention of a private purchaser bought lot No. 22 and other lots in the allotment bordering on the lake and used these lots as in-strumentalities for advertising and selling, with lake privileges, the lots in the southern allotment.
In doing this the lots bordering on the lake were used as a means of ingress and egress to the lake and in connection therewith parties congregated upon said lot and parked automobiles there and made other uses of said lots in pursuit of their enjoyment of the privileges of the lake.
The restrictions on the lots bordering on the lake provided among other things that “said real estate shall be used exclusively for residence purposes” and “No portion of the within described premises, nearer to any highway than the building lines as hereinbefore fixed, shall be used for any purpose other than of a lawn.” From the Common Pleas the case was appealed to this court. Held:
It appears that defendants’ use of the lots in question will subvert the original purpose of the restrictions and in a sense impair the character of tjie entire allotment bordering on the lake. On every principle- of equity plaintiffs are entitled to injunctive relief. 92 OS. 349 and other cases cited. Decree for plaintiffs.